Exhibit 10.46

DOMINION RESOURCES, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

PARTICIPANT    DATE OF GRANT   

NUMBER OF SHARES OF RESTRICTED STOCK

GRANTED

«First_Name» «Last_Name»        

«##,###»

PERSONNEL NUMBER    VESTING DATE   

VESTING SCHEDULE

    Vesting Date         Percentage

«#####»        

                             100%

THIS AGREEMENT, effective as of the Date of Grant shown above, between Dominion
Resources, Inc., a Virginia Corporation (the “Company”) and the Participant
named above is made pursuant and subject to the provisions of the Dominion
Resources, Inc. 2014 Incentive Compensation Plan and any amendments thereto (the
“Plan”). All terms used in this Agreement that are defined in the Plan have the
same meaning given to such terms in the Plan.

 

  1. Award of Stock. Pursuant to the Plan, the Number of Shares of Restricted
Stock Granted shown above (the “Restricted Stock”) were awarded to the
Participant on the Date of Grant shown above, subject to the terms and
conditions of the Plan, and subject further to the terms and conditions set
forth in this Agreement.

 

  2. Vesting. Except as provided in Sections 3, 4, 5 or 6, one hundred percent
(100%) of the shares of Restricted Stock awarded under this Agreement will vest
on the Vesting Date shown above.

 

  3. Forfeiture. Except as provided in Sections 4 or 5, the Participant will
forfeit any and all rights in the Restricted Stock if the Participant’s
employment with the Company or a Dominion Company terminates for any reason
prior to the Vesting Date.

 

  4.

Death, Disability, Retirement or Involuntary Termination without Cause. Except
as provided in Section 5, if the Participant terminates employment due to death,
Disability, or Retirement (as such term is defined in Section 8(e)) before the
Vesting Date or if the Participant’s employment is involuntarily terminated by
the Company or a Dominion Company without Cause (as defined in the Employment
Continuity Agreement between the Participant and the Company) before the Vesting
Date, the Participant will become vested in the number of shares of Restricted
Stock awarded under this Agreement multiplied by a fraction, the numerator of
which is the number of whole months from February 1,              to the first
day of the month coinciding with or immediately following the date of the
Participant’s termination of employment, and the denominator of which is the

 

1



--------------------------------------------------------------------------------

  number of whole months from February 1,              to the Vesting Date,
rounded down to the nearest whole share. If the Participant Retires, however,
the Participant’s Restricted Stock will not vest if the Company’s Chief
Executive Officer in his sole discretion (or, if the Participant is the
Company’s Chief Executive Officer, the Committee in its sole discretion)
determines that the Participant’s Retirement is detrimental to the Company. The
vesting will occur on the date of the Participant’s termination of employment
due to death, Disability, Retirement, or termination by the Company without
Cause. Any shares of Restricted Stock that do not vest in accordance with this
Section 4 will be forfeited.

 

  5. Change of Control. Upon a Change of Control prior to the Vesting Date,
provided the Participant has remained continuously employed with Dominion or a
Dominion Company from the Date of Grant to the date of the Change of Control,
the Participant’s rights in the Restricted Stock will become vested as follows:

 

  a. A portion of the Restricted Stock will be immediately vested equal to the
number of shares of Restricted Stock awarded under this Agreement multiplied by
a fraction, the numerator of which is the number of whole months from
February 1,              to the Change of Control date, and the denominator of
which is the number of whole months from February 1,              to the Vesting
Date, rounded down to the nearest whole share.

 

  b. Unless previously forfeited, the remaining shares of Restricted Stock will
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subsections (i) through (iii)
below:

 

  (i) Vesting Date. All remaining shares of Restricted Stock will become vested
on the Vesting Date.

 

  (ii)

Death, Disability or Retirement. If the Participant terminates employment due to
death, Disability or Retirement (as defined in Section 8(e)) before the Vesting
Date, the Participant will become vested in the remaining shares of Restricted
Stock multiplied by a fraction, the numerator of which is the number of whole
months from the first day of the month in which the Change of Control occurs to
the first day of the month coinciding with or immediately following the
Participant’s termination of employment, and the denominator of which is the
number of whole months from the first day of the month in which the Change of
Control occurs to the Vesting Date, rounded down to the nearest whole share. If
the Participant Retires, however, the Participant’s Restricted Stock will not
vest if the Company’s Chief Executive Officer in his sole discretion (or, if the
Participant is the Company’s Chief Executive Officer, the Committee in its sole
discretion) determines that the

 

2



--------------------------------------------------------------------------------

  Participant’s Retirement is detrimental to the Company. The vesting will occur
on the date of the Participant’s termination of employment due to death,
Disability, or Retirement. Any shares of the Restricted Stock that do not vest
in accordance with the terms of this subsection (ii) will be forfeited.

 

  (iii) Involuntary Termination without Cause. All remaining shares of
Restricted Stock will become vested upon the Participant’s involuntary
termination by the Company or a Dominion Company without Cause before the
Vesting Date, or upon the Participant’s Constructive Termination before the
Vesting Date, as such terms are defined by the Employment Continuity Agreement
between the Participant and the Company.

 

  6. Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if the Participant’s employment with the Company or a Dominion
Company is terminated for Cause (as defined by the Employment Continuity
Agreement between the Participant and the Company), the Participant will forfeit
all Restricted Stock shares awarded pursuant to this Agreement.

 

  7. Clawback of Award Payment.

 

  a. Restatement of Financial Statements. If the Company’s financial statements
are required to be restated at any time within a two (2) year period following
the Vesting Date as a result of fraud or intentional misconduct, the Committee
may, in its discretion, based on the facts and circumstances surrounding the
restatement, direct the Company to withhold issuance of all or a portion of the
shares granted pursuant to this Agreement, or if shares have been issued, to
recover all or a portion of the shares from the Participant if the Participant’s
conduct directly caused or partially caused the need for the restatement.

 

  b. Fraudulent or Intentional Misconduct. If the Company determines that the
Participant has engaged in fraudulent or intentional misconduct related to or
materially affecting the Company’s business operations or the Participant’s
duties at the Company, the Committee may, in its discretion, based on the facts
and circumstances surrounding the misconduct, direct the Company to withhold
issuance of all or a portion of the shares granted pursuant to this Agreement,
or if shares have been issued, to recover all or a portion of the shares from
the Participant.

 

  c. Recovery of Payout. The Company reserves the right to recover a Restricted
Stock Award payout pursuant to this Section 7 by (i) seeking recovery of the
vested shares from the Participant; (ii) reducing the amount that would
otherwise be payable to the Participant under another Company benefit plan or
compensation program to the extent permitted by applicable law;
(iii) withholding future annual and long-term incentive awards or salary
increases; or (iv) taking any combination of these actions.

 

3



--------------------------------------------------------------------------------

  d. No Limitation on Remedies. The Company’s right to recover Restricted Stock
or issued shares pursuant to this Section 7 shall be in addition to, and not in
lieu of, actions the Company may take to remedy or discipline a Participant’s
misconduct including, but not limited to, termination of employment or
initiation of a legal action for breach of fiduciary duty.

 

  e. Subject to Future Rulemaking. The Restricted Stock granted under this
Agreement is subject to any claw back policies the Company may adopt in order to
conform to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and resulting rules issued by the Securities and
Exchange Commission or national securities exchanges thereunder and that the
Company determines should apply to said Restricted Stock.

 

  8. Terms and Conditions.

 

  a. Nontransferability. Except as provided in Sections 4 and 5, the shares of
Restricted Stock are not transferable and are subject to a substantial risk of
forfeiture until the Vesting Date.

 

  b. Uncertificated Shares; Power of Attorney. The Company may issue the
Restricted Shares in uncertificated form. Such uncertificated shares shall be
credited to a book entry account maintained by the Company (or its transfer
agent) on behalf of the Participant. As a condition of accepting this award, the
Participant hereby irrevocably appoints Dominion Resources Services, Inc., or
its successor, as the Participant’s attorney-in-fact, with full power of
substitution, to transfer (or provide instructions to the Company’s transfer
agent to transfer) such shares on the Company’s books.

 

  c. Custody of Share Certificates; Stock Power. The Company will retain custody
of any share certificates for the Restricted Stock that may be issued until such
shares vest or are forfeited. If share certificates are issued, the Participant
shall execute and deliver a stock power, endorsed in blank, to Dominion
Resources Services, Inc., with respect to such shares.

 

  d. Shareholder Rights. The Participant will have the right to receive
dividends and will have the right to vote the shares of Restricted Stock awarded
under Section 1, both vested and unvested.

 

  e.

Retirement. For purposes of this Agreement, the term Retire or Retirement means
a voluntary termination when the Participant is eligible for early or normal
retirement benefits under the terms of the Dominion

 

4



--------------------------------------------------------------------------------

  Pension Plan, or would be eligible if any crediting of deemed additional years
of age or service applicable to the Participant under the Company’s Benefit
Restoration Plan or New Benefit Restoration Plan was applied under the Pension
Plan, as in effect at the time of the determination, unless the Company’s Chief
Executive Officer in his sole discretion (or, if the Participant is the
Company’s Chief Executive Officer, the Committee in its sole discretion)
determines that the Participant’s retirement is detrimental to the Company.

 

  f. Delivery of Shares.

 

  (i) Share Delivery. On or as soon as administratively feasible after the
Vesting Date or the date on which the shares of Restricted Stock have become
vested due to the occurrence of an event described in Section 4 or 5, the
Company will remove (or provide instructions to its transfer agents to remove)
the transfer restrictions described herein, and (if any share certificate has
been issued) shall deliver to the Participant (or in the event of the
Participant’s death, the Participant’s Beneficiary) any such certificates free
of the transfer restrictions described herein. The Company will also cancel any
stock power covering such shares.

 

  (ii) Withholding of Taxes. No Company Stock will be delivered until the
Participant (or the Participant’s Beneficiary) has paid to the Company the
amount that must be withheld under federal, state and local income and
employment tax laws (the “Applicable Withholding Taxes”) or the Participant and
the Company have made satisfactory arrangements for the payment of such taxes.
Unless the Participant makes an alternative election, the Company will retain
the number of shares of Restricted Stock (valued at their Fair Market Value)
required to satisfy the Applicable Withholding Taxes. As an alternative to the
Company retaining shares, the Participant or the Participant’s Beneficiary may
elect to (i) deliver Mature Shares (valued at their Fair Market Value) or
(ii) make a cash payment to satisfy Applicable Withholding Taxes.

 

  g. Fractional Shares. Fractional shares of Company Stock will not be issued.

 

  h. No Right to Continued Employment. This Agreement does not confer upon the
Participant any right with respect to continuance of employment by the Company
or a Dominion Company, nor shall it interfere in any way with the right of the
Company or a Dominion Company to terminate the Participant’s employment at any
time.

 

  i. Change in Capital Structure. The number and fair market value of shares of
Restricted Stock awarded by this Agreement shall be automatically adjusted as
provided in Section 18(a) of the Plan if the Company has a change in capital
structure.

 

5



--------------------------------------------------------------------------------

  j. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, other than its choice of law provisions.

 

  k. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

 

  l. Participant Bound by Plan. By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the prospectus and Plan document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.

 

  m. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the legatees, distributees, and personal representatives of the
Participant and any successors of the Company.

 

6